Citation Nr: 1546578	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  06-30 738	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota

THE ISSUE

Entitlement to service connection for metastatic poorly differentiated squamous cell carcinoma of the left neck lymph node, including as secondary to herbicide exposure, on the basis of substitution and to include for purposes of accrued benefits.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active service from May 1967 to February 1971. Unfortunately, he died in March 2014.  His surviving spouse is the appellant in this case.

This matter on appeal originally came before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for squamous cell carcinoma, unknown primary site, and a sinus condition, as relevant. 

 In September 2010, the Board remanded the case for additional development. 

In May 2012, the Board denied service connection for a sinus disorder and that issue is no longer in appellate status.  The Board also remanded the service connection claim for squamous cell carcinoma for additional development.

In February 2013, the Board denied the Veteran's service connection claim for squamous cell carcinoma, and the Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court).  However, while the appeal was pending at the Court, the Veteran died in March 2014 and the Court subsequently granted the appellant's unopposed Motion for Substitution of Party in May 2014.  See Reeves v. Shinseki, 682 F.3d 988, 993 (Fed. Cir. 2012), the Federal Circuit held that a party's motion to substitute a deceased veteran before the Courts constitutes an informal claim for accrued VA benefits." 

Thereafter, pursuant to a July 2014 Joint Motion for Partial Remand (Joint Motion), the Court vacated the February 2013 Board decision and remanded it for readjudication and issuance of a new decision, reasoning that the Board erred when it relied on inadequate opinions that did not comport with the Court's decision in Polovick v. Shinseki, 23 Vet. App. 48 (2009).
In December 2014, the Board remanded the claim for an additional medical opinion consistent with the terms of the 2014 Joint Motion.  The case has since returned to the Board for further appellate consideration.  

However, on review, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's 2014 remand request, the AOJ obtained a medical opinion to assist in determining the etiology of the Veteran's squamous cell carcinoma of the left neck lymph node.  In this regard, a January 2015 VA examiner reviewed the Veteran's claims file and opined that the Veteran's carcinoma was less likely had its onset in service, to include herbicide exposure or duty exposure, or proximately due to, or aggravated by, the service-connected acne vulgaris and sebaceous cysts.  

This opinion however is inadequate to decide the claim.  First, in the 2014 remand, the Board specifically requested that the opinion be obtained from a VA physician, and yet, the January 2015 opinion was authored by a physician's assistant.

Second, the portion of the opinion that addresses whether the Veteran's condition developed in an unusual manner is unclear.  The Board requested that the examiner comment on whether the Veteran's condition developed in an unusual manner.  In addressing this question, the January 2015 examiner stated that "[t]here is nothing in the record to suggest that the veterans condition developed in an usual manner.  Therefore, it is less likely than not that the veterans condition developed in the usual manner."  It appears that the examiner may have inadvertently used the words "usual manner" instead of "unusual manner."  For this reason, clarification is needed.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a VA PHYSICIAN, preferably one that has not yet reviewed this case, for the purpose of obtaining an addendum as to the etiology of the Veteran's squamous cell carcinoma of the left neck lymph node.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although a complete review of the claims file is imperative, attention is called to the following:

*The Veteran is presumed to have been exposed to an herbicide agent during his service in the Republic of Vietnam during the Vietnam Era based on his report of going ashore while his ship was docked in the Da Nang Harbor.

*A post-service February 1972 VA examination report which is negative for relevant complaints or diagnoses.

*An August 1992 private pathology report showing a diagnosis of lymph node, left cervical, excision - squamous cell carcinoma, poorly differentiated, metastatic.

*An October 1992 private radiation therapy summary indicating that the Veteran underwent 34 radiation treatments to his head and neck.

*The Veteran reported the following residuals of squamous cell carcinoma of the left neck lymph node: loss of taste and smell, impaired swallowing, loss of voice, decreased feeling near the site of tumor, jaw locking, sinus trouble, tooth decay destroyed hair follicles preventing the growth of a beard, dizziness, high blood pressure and an arteriovenous malformation in which in turn produced vision damage, memory loss and personality change.  See Veteran's statement received in February 2005.

*Post-radiation treatment records to include a June 1999 record showing the Veteran's complaints of reduced smell and taste since radiation therapy, and physician's description of Veteran as patient with maxilla and facial injury due to radiation and teeth that are dying and gums that are somewhat regressive. 

*October 2010 VA examination report and June 2012 VA addendum, finding that the Veteran's carcinoma is less likely than not related to his service, or to his service-connected acne vulgaris of the face and back with cystic formation.

*The January 2015 VA opinion authored by the physician's assistant.

THEN, the reviewing PHYSICIAN is asked to respond to the following:

a.  To the extent possible, indicate what residuals, if any, of metastatic squamous cell carcinoma of the left neck lymph node the Veteran experienced since the filing of his claim in September 2004 to his death in March 2014. 

b.  Then, provide an opinion as to whether the Veteran's metastatic squamous cell carcinoma of the left neck lymph node (and any residuals thereof) had its onset in service or is otherwise related to his military service.

In doing so, SPECIFICALLY determine whether the Veteran's squamous cell carcinoma is directly (as opposed to presumptively) related to the conceded in-service herbicide exposure.

c.  Provide an opinion as to whether the Veteran's metastatic squamous cell carcinoma of the left neck lymph node (and any residuals thereof) was proximately due to, or AGGRAVATED by service-connected acne vulgaris of the face and back with cystic formation.

d.  Comment on OTHER RISK FACTORS that could have caused the Veteran's carcinoma on the left neck lymph node.

e.  Also COMMENT on whether the Veteran's condition developed in an unusual manner.

f.  Cite to, and explain, any supportive medical studies. 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  

The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 
 
2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with an SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




